Citation Nr: 0106730	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for cataract.

3.  Entitlement to recognition of former prisoner of war 
(POW) status for Department of Veterans Affairs (VA) 
purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The appellant had recognized military service from September 
1942 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, dated 
in June 1998 and July 1999, which denied the appellant's 
claims for service connection for glaucoma and cataract, and 
denied his claim of entitlement to recognition of former POW 
status.

The Board finds that the appellant's application for 
compensation or pension, submitted in January 1997, and his 
statement, received in June 1997, indicate that he has 
submitted a claim for pension.  It does not appear from the 
evidence before the Board that the RO has addressed the 
raised issue of entitlement to pension benefits.  In 
addition, in VA Form 21-4138 (JF), dated in April 2000, and 
received at the Board in May 2000, the appellant raises the 
additional claims for service connection for loosening of 
front right teeth, backbone, malnutrition, and scars on his 
shoulders.  The RO has not adjudicated these raised issues 
and they are referred to the RO for the appropriate action.

As explained below, the Board finds that readjudication of 
the issues of entitlement to service connection for glaucoma 
and cataract is necessary.  Accordingly, those issues are 
addressed in the REMAND section hereinafter.


FINDINGS OF FACT

1.  The evidence of record does not verify the appellant's 
allegations that he was forcibly detained or interned by an 
enemy or foreign government, the agents of either, or a 
hostile force during a period of recognized service.

2.  The appellant's military service has been verified as 
follows:  Missing from September 3, 1942, to February 11, 
1944; status under MPA terminated on February 11, 1944; 
Recognized Guerrilla Service from February 12, 1944, to 
July 15, 1945; and Regular PA Service from July 16, 1945 to 
June 30, 1946.

3.  The appellant has reported various dates of the 
termination of his alleged period of being a POW.


CONCLUSION OF LAW

The appellant may not be recognized as a former POW for VA 
purposes.  38 U.S.C.A. § 101(2), (32) (West 1991); 38 C.F.R. 
§§ 3.1(m), (y), 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he was a POW of the Japanese 
Imperial Forces from November 1943 until either January or 
March 1944.  He alleges brutal treatment which resulted in 
disabilities.

I.  Factual Background

The evidence contains an Affidavit for Philippine Army 
Personnel, dated in April 1946.  The Affidavit lists various 
periods within the appellant's service dates, his 
activities/duties at that time, the location, and the name of 
the Commanding Officer of the military unit in which he was 
serving.  There is no indication in this Affidavit that the 
appellant was a POW.

The evidence also contains a Certification, dated in February 
1988, from Republic of the Philippines, Department of 
National Defense, General Headquarters, Armed Forces of the 
Philippines, Camp General Emilio Aguinaldo, Quizon City, 
which notes the appellant's military status and dates of 
service.  The Certification does not note that the appellant 
was a POW.

In the January 1997 application form, the appellant noted 
that he had been a POW from November 13, 1943 to March 2, 
1944.  He also completed a POW Questionnaire in March 1997 
and noted that he had been a POW from November 13, 1943 to 
January 4, 1944, at which time he escaped.

In February 1997, the RO had requested information from the 
U.S. Army Reserve Personnel Center (ARPERCEN).  In April 
1997, the RO received a DARP Form showing that the appellant 
had the following service:  Missing from September 3, 1942 to 
February 11, 1944; status under MPA (Missing Persons Act) 
terminated on February 11, 1944; Recognized Guerrilla Service 
from February 12, 1944, to July 15, 1945; and Regular PA 
(Philippine Army) Service from July 16, 1945 to June 30, 
1946.  It was further noted that the reason for the missing 
status from September 3, 1942, to February 11, 1944, was 
because he had recognized guerilla service.

In a statement dated in June 1997, the appellant provided 
details as to his POW experience, noting that he was captured 
on November 13, 1943.  The appellant described physical and 
mental torture.  

The evidence also contains copies of lists of living POWs.  
The appellant's name does not appear in these documents.

A sworn affidavit, dated in September 1997, from F. S. notes 
that he was imprisoned in Cebu City which the Japanese used 
as a prison camp, and that the appellant was among those 
imprisoned.  Another sworn affidavit, dated in September 
1997, from M. G. notes that he witnessed the appellant's 
capture and torture by some Japanese soldiers.

A VA Administrative Decision was rendered in January 1998.  
The evidence of record was reviewed and it was determined 
that the evidence did not establish that the appellant met 
the criteria of a former POW.

The appellant submitted another statement from himself dated 
in July 1998.  He again reported details of his alleged 
capture and incarceration as a POW of the Japanese forces.  
The appellant noted that when he was reprocessed in July 
1945, he failed to report his capture by the Japanese.

The evidence also contains another statement, dated in 
October 1998, from three individuals, R. A., G. M., and Z. L.  
According to these persons, they witnessed the incident on 
November 13, 1943, when the appellant was captured and 
tortured by the Japanese Imperial Forces.

Another Certification, dated in November 1998, from the 
General Headquarters, Armed Forces of the Philippines, Office 
of the Adjutant General, Camp General Emilio Aguinaldo, 
Quezon City, notes the appellant's military service and 
status.  It is noted that the appellant was "missing/POW fm 
3 Sep 42 to 17 Mar 45."

In November 1998, the appellant testified at a hearing before 
a hearing officer at the RO.  The appellant reported that he 
had been a POW.  The appellant also indicated that he did not 
complete or sign the Affidavit for Philippine Army Personnel 
dated in April 1946.

In rating decision of July 1999, the RO determined that the 
appellant could not be recognized as a former POW.  The 
appellant appealed that decision.

II.  Analysis

Service department certifications of service "are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Acceptable evidence of service must consist of either a 
certification by the service department or of certain, 
specified official documents issued by the service 
department.  38 C.F.R. § 3.203 (2000).

There are two methods of establishing active military 
service:  either by submission of a document issued by a 
service department or through verification of claimed service 
by such a department.  38 C.F.R. § 3.203.  In relation to 
Philippine service, 38 C.F.R. § 3.9(a) provides that the 
period of active service for a Regular Philippine Scout or a 
member of one of the regular components of the Philippine 
Commonwealth Army while serving with the Armed Forces of the 
United States will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty, whichever is later, to date of release from active 
duty, discharge, death, or in the case of a member of the 
Philippine Commonwealth Army, June 30, 1946, whichever was 
earlier.  Release from active duty includes the following:  
1) leaving one's organization in anticipation of or due to 
capitulation; 2) escape from POW status; 3) parole by the 
Japanese; 4) beginning of missing in action status; or 5) 
capitulation on May 6, 1942, except that periods of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer or periods of 
service in units which continued organized resistance against 
the Japanese prior to formal capitulation will be considered 
returned to active duty for period of such service.

Guerrilla service is defined as individuals who served as 
guerrillas under a commissioned officer of the United States 
Army, Navy, or Marine Corps, or under a commissioned officer 
of the Commonwealth Army recognized and cooperating with the 
United States Forces.  The following certifications by the 
service departments will be accepted as establishing 
guerrilla service:  1) recognized guerrilla service, and 2) 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the individual was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army.  This excludes 
civilians.  38 C.F.R. § 3.8(d) (2000).  For active service of 
members of irregular forces, "guerrilla," is the period 
certified by the service department.  38 C.F.R. § 3.9(d) 
(2000).

A former prisoner of war is defined as an individual who, 
while serving in the military, naval, or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  38 C.F.R. § 3.1(y) (2000).  In the case of detention 
or internment by an enemy government or its agents, VA shall 
accept the findings of the appropriate service department 
that a person was a prisoner of war during a period of war, 
unless a reasonable basis exists for questioning it.  See 
Young v. Brown, 4 Vet. App. 106 (1993).  However, the 
provisions of 38 C.F.R. § 3.1(y)(1) do not require the VA to 
follow a service department's finding that a veteran was not 
a POW.  Manibog v. Brown, 8 Vet. App. 465 (1996).

The Board must adhere to established law and regulations in 
its determinations.  Pursuant to VA law and regulations, and 
the evidence of the appellant's recognized periods of 
service, his claim for recognition as a former POW, for VA 
purposes, must be denied.

As noted above, VA is bound by service department findings as 
to establishing periods of service.  See Duro v. Derwinski, 
supra.  The Board also notes that the evidence submitted by 
the appellant is not consistent as to the alleged period in 
which he was a POW.  In his January 1997 application, he 
notes that he was a POW from November 1943 until March 1944.  
In the POW Questionnaire, signed by the appellant in March 
1997, he noted that he was a POW from November 1943 until 
January 1944.  In addition, although the DARP Form and the 
Affidavit for Philippine Army Personnel have conflicting 
information as to the appellant's service, neither document 
notes that the appellant was a POW.  After a review of all 
the evidence of record, the Board has determined that the 
evidence does not verify that the appellant was a POW during 
a recognized period of service.

Finally, the Board notes that the appellant was put on notice 
as to the laws and regulations applicable to his claim of 
entitlement to recognition of former POW status in the 
January 2000 Statement of the Case from the RO.  The Board 
finds that the RO provided the appellant with the appropriate 
notices and duty to assist required by the current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096-99 (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).


ORDER

Entitlement to recognition of former POW status, for VA 
purposes, is denied.

						(CONTINUED ON NEXT PAGE)
REMAND

In rating decision of June 1998, the RO denied the claims for 
service connection for glaucoma and cataract on the basis 
that the claims were not well grounded.  The RO noted that 
there was no record of treatment in service for glaucoma and 
cataract.  In rating decision of July 1999, these claims 
continued to be denied and the June 1998 rating decision was 
confirmed and continued.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure the 
appellant's service medical records 
through the appropriate channels.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  Following completion of the above 
development, if the benefit sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 



